DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “obtain a speed value from the sensor arrangement associated with a target speed for the exercise motion” in claim 14.

Claim Objections
Claim 1 objected to because of the following informalities: the phrase “between end position” in lines 8-9 needs to be changed to “between end positions”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: the phrase “comprising” needs to be inserted before “a data receiver” in line 1.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: the phrase “determined period” in line 2 needs to be changed to “determined target period”.  Appropriate correction is required.
8 is objected to because of the following informalities: the phrase “determined period” in line 2 needs to be changed to “determined target period”.  Appropriate correction is required.
Claim 14 objected to because of the following informalities: the phrase “between end position” in line 14 needs to be changed to “between end positions”.  Appropriate correction is required.
Claim 16 objected to because of the following informalities: the phrase “between end position” in lines 7-8 needs to be changed to “between end positions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph since claim 14 recites: “obtain a speed value from the sensor arrangement associated with a target speed for the exercise motion” and it is not clear how the speed value that is associated with the target speed is obtained from the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashino et al. (US 2007/0224582 A1).
Regarding claims 1 and 16, Hayashino discloses a device configured to control user operation of an exercise machine/a method carried out in a user device for controlling user operation of an exercise machine, comprising 5a control unit including logic (30, Fig. 1, ¶ [0070], ¶ [0076]-[0084]) configured to obtain a stroke measure associated with an exercise motion performed by the user operating the exercise machine, wherein said stroke measure is a distance (i.e. angular displacement) between two end positions of said exercise motion measured during operation by the user (Figs. 4A-5B, ¶ [0021], ¶ [0086]-[0088]); obtain a speed value associated with a target speed for the exercise motion, 10wherein the target speed represents a predetermined maximum speed between end position of the exercise motion (Figs. 6A-6D, ¶ [0021], ¶ [0087], ¶ [0091], the target speed can be associated with the mode of exercise. For instance, in Figs.6A-6D, the exercise mode is “slow” training mode. As such, “slow” is associated with the target speed for that exercise); determine a target period for the exercise motion, based on the stroke measure and the speed value (Figs. 4A-4B, ¶ [0021], ¶ [0091] recites: “In the present embodiment, the indication unit 36b uses the times of the beats as the reference times. Namely, the time it takes to pass through each section shown in FIGS. 4A and 4B is used as the reference times. The time information for each beat, which is a reference time, depends on both the number of beats N and the speed. Accordingly, the reference signal generation unit 36a determines the time information of each reference time based on both the ”); output a guide indicator representing the target period on a display (Figs. 6A-6D, ¶ [0093]-[0094]).  
Regarding claim 2, Hayashino discloses the device comprising a data receiver configured to receive said stroke measure from a sensor arrangement of the exercise machine (i.e. 36c, Fig. 4, ¶ [0084], ¶ [0086] recites: “Supplemental personal data is, for example, the trainee's 1 RM (repetition maximum) and the range over which he or she can move the bar 11, and is preferably stored for each training type. Supplemental personal data is acquired by the training apparatus 100 by performing measurements and is sent to the server 200”).
Regarding claim 3, Hayashino discloses the device comprising 20Regaa data receiver configured to receive position data of a resistance element of the exercise machine from a sensor arrangement, wherein the logic is configured to determine the stroke measure based on said position data (¶ [0021], ¶ [0023]-[0024], ¶ [0086], ¶ [0095]).  
Regarding claim 4, Hayashino discloses the device comprising 25a memory for storing said stroke measure (¶ [0070], ¶ [0086], range of motion can be stored for each training).
Regarding claim 5, Hayashino discloses the device comprising said display (70, Figs. 1-2 and 6A-6D).  
Regarding claim 6, Hayashino discloses wherein said control unit includes 30a processor; and memory storage; wherein the processor is configured to execute program code stored in said memory storage to generate said logic (¶ [0070], ¶ [0083], ¶ [0154]).

Regarding claim 9, Hayashino discloses wherein said guide indicator is controlled to present a 10repetition indication, associated with a number of repetitions of the exercise motion carried out in one set of repetitions (Figs. 6A-6D).  
Regarding claim 13, Hayashino discloses  30Regardwherein the logic is configured to present a second indicator (i.e. the outlined model) representing actual movement of the resistance element based on said position data (¶ [0023], ¶ [0094]).  

Claims 1, 5-8, 11-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farinelli et al. (US 2006/0264299 A1).
Regarding claims 1 and 16, Farinelli discloses a device configured to control user operation of an exercise machine/a method carried out in a user device for controlling user operation of an exercise machine, comprising 5a control unit including logic (¶ [0037], ¶ [0040], ¶ [0056]-[0057]) configured to obtain a stroke measure associated with an exercise motion performed by the user operating the exercise machine, wherein said stroke measure is a distance (i.e. angular displacement) between two end positions (47, 48) of said exercise motion measured during operation by the user (Figs. 6-11, ¶ [0051]-[0054], ¶ [0063]-[0065]); obtain a speed value associated with a target speed for the exercise motion, 10wherein the target speed represents a predetermined maximum speed between end position of the exercise motion (Figs. 6-11, ¶ [0074], ¶ [0076], ¶ [0080]); determine a target period for the exercise motion, based on the stroke measure and the 
Regarding claim 5, Farinelli discloses a device comprising said display (i.e. 30, Figs. 1-2).  
Regarding claim 6, Farinelli discloses a device wherein said control unit includes 30a processor; and memory storage; wherein the processor is configured to execute program code stored in said memory storage to generate said logic (¶ [0037], ¶ [0040]-[0042], ¶ [0056]-[0057]).  
Regarding claim 7, Farinelli discloses a device wherein said guide indicator is controlled to oscillate with the determined period ((84-86, Figs. 6-7, ¶ [0082], changing the radius of the circle is also considered an oscillation).  
5 Regarding claim 8, Farinelli discloses a device wherein said guide indicator includes an animation of a circle controlled to change radius with the determined period between an inner radius limit and an outer radius limit (84-86, Figs. 6-7, ¶ [0082]).  
Regarding claim 11, Farinelli discloses a device wherein the logic is configured to obtain a first speed value (v1) associated with a first target speed from a first end 20position to a second end position of the exercise motion (Figs. 6-11, ¶ [0036], ¶ [0054], ¶ [0076]) and obtain a second speed value (v2) associated with a second target speed from the second end position to the first end position of the exercise motion (Figs. 6-11, ¶ [0036], ¶ [0054], ¶ [0076]), wherein said target period includes a first period portion based on the stroke measure and the first speed value, and a second period portion based on the stroke 25measure and the second speed value (¶ [0082]).  
.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Srugo et al. (US 2016/0346617 A1) in view of Farinelli et al. (US 2006/0264299 A1).
Regarding claim 14, Srugo teaches a system configured to control user operation of an exercise machine, comprising a sensor arrangement connectable to the exercise machine, including an accelerometer (206, Fig. 2) to sense acceleration during an exercise motion (¶ [0048]), and 5a range meter (i.e. 208 with 224) to sense a relative position of a member of the exercise machine (¶ [0048]); a sensor controller (218, Fig. 

Srugo is silent about 15determining a target period for the exercise motion, based on the stroke measure and the speed value; and outputting a guide indicator representing the target period on a display.  
Regarding claim 14, Farinelli teaches 5a control unit including logic (¶ [0037], ¶ [0040], ¶ [0056]-[0057]) configured to obtain a stroke measure associated with an exercise motion performed by the user operating the exercise machine, wherein said stroke measure is a distance (i.e. angular displacement) between two end positions (47, 48) of said exercise motion measured during operation by the user (Figs. 6-11, ¶ [0051]-
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srugo’s invention with determining a target period for the exercise motion, based on the stroke measure and the speed value; and outputting a guide indicator representing the target period on a display as taught by Farinelli in order to enable the user receive optimal benefit from exercises by performing them within the target period by providing guide indicator that is sensorially perceivable to the user and therefore being prevented from potential injuries especially when the system is used for rehabilitation purposes and by an elderly.  

Regarding claim 15, Srugo as modified by Farinelli teaches wherein the sensor arrangement is configured to 20detect initiation of a motion using the accelerometer, detect a relative position using the range meter responsive to detected initiation, and determine start of a stroke responsive to the detected relative position exceeding a threshold value from a rest position (Srugo: ¶ [0054]-[0055], ¶ [0064]).  


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0077127 A1 to Ishii et al. (pertinent to claims 1-7, 9 and 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784